                        Case 20-10256-KBO              Doc 302          Filed 03/25/20      Page 1 of 24




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                    )
         In re:                                                     )      Chapter 11
                                                                    )
         EARTH FARE, INC., et al.,1                                 )      Case No. 20-10256 (KBO)
                                                                    )
                                   Debtors.                         )      (Jointly Administered)
                                                                    )
                                                                    )      Docket Ref. Nos. 33, 58, 62, 70, 122, 129, 197,
                                                                    )      260, 262, 277, & 292
                                                                    )

                        ORDER (A) AUTHORIZING THE SALE OF CERTAIN
                 OF THE DEBTORS’ REMAINING ASSETS FREE AND CLEAR OF ALL
                ENCUMBRANCES, (B) APPROVING THE ASSIGNMENT AGREEMENT,
              (C) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF A CERTAIN
               UNEXPIRED LEASE, AND (D) WAIVING STAY PROVISIONS PURSUANT
                          TO BANKRUPTCY RULES 6004(h) AND 6006(d)

                  Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors-in-

         possession (the “Debtors”) for an order, under sections 105, 363, and 365 of the Bankruptcy

         Code, Bankruptcy Rules 2002, 6004, and 6006, and Local Rules 2002-1 and 6004-1,

         (a) authorizing and approving, among other things, the sale (the “Sale”) of the Lease and the

         Subject Assets (together, the “Acquired Assets”), free and clear of all Encumbrances other than

         those permitted by the Assignment Agreement for the Acquired Assets (the “Assumed

         Liabilities and Permitted Exceptions”); (b) authorizing and approving the Debtors’ entry into

         that certain Assumption and Assignment of Lease Agreement, dated March 20, 2020, with ALDI

         Inc. (the “Buyer”), a copy of which is attached hereto as EXHIBIT A (the “Assignment

         Agreement”); (c) authorizing and approving the assumption and assignment of the Lease for the

         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
         2
           Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Assignment
         Agreement (as defined herein) or, if not defined in the Assignment Agreement, in the Motion. If there is a conflict
         between terms defined in the Motion and the Assignment Agreement, the Assignment Agreement shall control.
26054005.2
                      Case 20-10256-KBO         Doc 302     Filed 03/25/20    Page 2 of 24




         premises located at 2425 Apalachee Parkway, Tallahassee, Florida          (as more specifically

         described in the Lease and the entirety) in connection therewith (the “Assumed Lease”); and

         (d) waiving the stay provisions of Bankruptcy Rules 6004(h) and 6006(d) in accordance

         therewith; the Court having entered an order approving the bid procedures (the “Bidding

         Procedures”) and granting related relief on February 14, 2020 [Docket No. 122] (the “Bidding

         Procedures/De Minimis Asset Sale Order”); the Debtors having cancelled the Auction in

         accordance with the Bidding Procedures; the Debtors having identified the bid by the Buyer as

         the highest or otherwise best bid for the Acquired Assets; the Court having conducted a hearing

         on the Motion on March 24, 2020 (the “Sale Hearing”) at which time all interested parties were

         offered an opportunity to be heard with respect to the Motion; the Court having (a) reviewed and

         considered the Motion, all relief related thereto, the objections thereto, the Declaration of

         Charles Goad in Support of the Sales [Docket No. 287], the statements of counsel, and the

         evidence presented in support of the relief requested by the Debtors in the Motion at the Sale

         Hearing and (b) found that, after the marketing process conducted in accordance with the

         Bidding Procedures/De Minimis Asset Sale Order, the Buyer has submitted the highest or

         otherwise best bid for the Acquired Assets; adequate and sufficient notice of the Bidding

         Procedures, the Assignment Agreement, and all transactions contemplated thereunder and in this

         Order (the “Sale Order”) having been given in the manner directed by the Court in the Bidding

         Procedures/De Minimis Asset Sale Order; reasonable and adequate notice of the Motion having

         been provided to all persons required to be served in accordance with the Bankruptcy Code, the

         Bankruptcy Rules, and the Local Rules; all interested parties having been afforded an

         opportunity to be heard with respect to the Motion and all relief related thereto; jurisdiction

         existing for the Court to consider the Motion and the relief requested thereby in relation to the


26054005.2
                                                        2
                        Case 20-10256-KBO              Doc 302       Filed 03/25/20        Page 3 of 24




         Sale; and after due deliberation on the foregoing and upon the arguments and statements in

         support of the relief requested by the Motion in relation to the Sale presented at the hearing

         before the Court, it appears that the relief requested in the Motion is in the best interests of the

         Debtors, their estates, creditors, and other parties in interest, that the legal and factual bases set

         forth in the Motion and at the Sale Hearing establish just cause for the relief granted herein, and

         that good and sufficient cause appearing therefor;

         THE COURT HEREBY MAKES THE FOLLOWING FINDINGS:3

              A.          Jurisdiction and Venue.            This Court has jurisdiction to consider the relief

         requested by the Motion in relation to the Sale under 28 U.S.C. §§ 157 and 1334 and the

         Amended Standing Order. This is a core proceeding under 28 U.S.C. § 157(b)(2), and the Court

         may enter a final order consistent with Article III of the United States Constitution. Venue of

         these cases and the Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.

              B.          Statutory Predicates. The statutory predicates for the relief sought in the Motion

         are sections 105(a), 363, and 365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, and

         6006, and Local Rules 2002-1 and 6004-1.

              C.          Final Order. This Sale Order constitutes a final order within the meaning of

         28 U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent

         necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure,

         as made applicable by Bankruptcy Rule 7054, this Court expressly finds that there is no just

         reason for delay in the implementation of this Sale Order, and expressly directs entry of

         judgment as set forth herein.




         3
             Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as findings
             of fact when appropriate. See Fed. R. Bankr. P. 7052.
26054005.2
                                                                 3
                      Case 20-10256-KBO          Doc 302      Filed 03/25/20    Page 4 of 24




              D.        Notice. Actual written notice of the Sale, the Motion, and the time and place of

         the Sale Hearing (the “Sale Notice”) was provided to the following parties: (1) the Office of the

         United States Trustee for the District of Delaware; (2) counsel to the Debtors’ prepetition

         lenders; (3) all parties known by the Debtors to assert a lien on any of the Assets; (4) all persons

         known or reasonably believed to have expressed an interest in acquiring all or a portion of the

         Assets in the Debtors within the twelve (12) months prior to the Petition Date; (5) the Office of

         the United States Attorney for the District of Delaware; (6) the Office of the Attorney General in

         each state in which the Debtors operate or sell their goods; (7) the Office of the Secretary of

         State in each state in which the Debtors operate or are organized; (8) all taxing authorities having

         jurisdiction over any of the Assets, including the Internal Revenue Service; (9) all environmental

         authorities having jurisdiction over any of the Assets, including the Environmental Protection

         Agency; (10) all of the Debtors’ other known creditors and equity security holders, including the

         Counterparty; (11) all other parties that had filed a notice of appearance and demand for service

         of papers in these Chapter 11 Cases as of the service date, and (12) proposed counsel to the

         Official Committee of Unsecured Creditors. See Docket No. 129. The Sale Notice and the

         Bidding Procedures/De Minimis Asset Sale Order were also posted on the website of the

         Debtors’ claims and noticing agent.

              E.        The Sale Notice was reasonably calculated to provide all interested parties with

         timely and proper notice of the Sale and the Sale Hearing.

              F.        As evidenced by the affidavits of service previously filed with the Court, proper,

         timely, adequate, and sufficient notice under the circumstances of the Motion, Assignment

         Agreement, Sale Hearing, and the transactions contemplated thereby, has been provided in

         accordance with the Bidding Procedures/De Minimis Asset Sale Order, sections 105(a), 363, and


26054005.2
                                                          4
                      Case 20-10256-KBO        Doc 302      Filed 03/25/20   Page 5 of 24




         365 of the Bankruptcy Code, and Bankruptcy Rules 2002, 6004, and 6006. The Debtors have

         complied with all obligations to provide notice of the Sale as required by the Bidding

         Procedures/De Minimis Asset Sale Order. The notice described above was good, sufficient, and

         appropriate under the circumstances, and no other or further notice of the Motion, Assignment

         Agreement, or Sale Hearing is or shall be required. The disclosures made by the Debtors

         concerning the Motion, Assignment Agreement, and Sale Hearing were good, complete, and

         adequate.

             G.        In accordance with the Bidding Procedures/De Minimis Asset Sale Order, the

         Debtors served a notice [Docket No. 70] (the “Assumption Notice”) of the potential assumption

         and assignment of the Assumed Lease upon the non-debtor counterparty to the Assumed Lease

         set forth on EXHIBIT B. The Assumption Notice identified the sole and exclusive amounts that

         the Debtors proposed to pay in connection with the assumption of the Assumed Lease (the

         foregoing amounts as stated in the Assumption Notice—as set forth on, and modified by,

         EXHIBIT B—collectively referred to as the “Cure Amount”). The Assumption Notice stated

         that the affected counterparty would be forever barred and estopped from asserting any other

         claims arising under the Lease prior to the date of assumption and would be deemed to consent

         to the assumption of the Assumed Lease unless an objection was timely filed.

             H.        The service and provision of the Assumption Notice was good, sufficient, and

         appropriate under the circumstances, and no further notice need be given in respect of

         assumption and assignment of the Assumed Lease or establishing a Cure Amount for the

         Assumed Lease. The non-debtor counterparty to the Assumed Lease has had an adequate

         opportunity to object to assumption and assignment of the Assumed Lease and the Cure Amount

         set forth in the Assumption Notice (including objections related to the adequate assurance of


26054005.2
                                                        5
                        Case 20-10256-KBO       Doc 302       Filed 03/25/20    Page 6 of 24




         future performance and objections based on whether applicable law excuses the non-debtor

         counterparty from accepting performance by, or rendering performance to, Buyer for purposes of

         section 365(c)(1) of the Bankruptcy Code). The deadline (the “Contract Objection Deadline”)

         to file an objection to the Debtors’ ability to assume and assign the Assumed Lease or to the

         stated Cure Amount (a “Contract Objection”) has expired with no objection having been filed.

               I.        Corporate Authority.      Through this Sale Order, the Debtors’ sale of the

         Acquired Assets is duly and validly authorized by all necessary corporate action and the Debtors

         have all the power and authority necessary to consummate the transactions contemplated by the

         Assignment Agreement.

              J.         Sale in Best Interests of the Debtors’ Estates. Good and sufficient reasons for

         approval of the Assignment Agreement and the transactions to be consummated in connection

         therewith have been articulated, and the relief requested in the Motion is in the best interests of

         the Debtors, their estates, their creditors, and other parties in interest.    The Debtors have

         demonstrated both (a) good, sufficient, and sound business purposes and justifications and

         (b) compelling circumstances for the Sale other than in the ordinary course of business, pursuant

         to section 363(b) of the Bankruptcy Code, outside of a plan of reorganization, in that, among

         other things, the immediate consummation of the Sale to the Buyer is necessary and appropriate

         to maximize the value of the Debtors’ estates.

              K.         Time is of the essence in consummating the Sale. Given all of the circumstances

         of these Chapter 11 Cases and the adequacy and fair value of the Purchase Price, the proposed

         Sale constitutes a reasonable and sound exercise of the Debtors’ business judgment and should

         be approved.




26054005.2
                                                          6
                       Case 20-10256-KBO        Doc 302     Filed 03/25/20    Page 7 of 24




              L.        The consummation of the Sale and the assumption and assignment of the

         Assumed Lease are legal, valid, and properly authorized under all applicable provisions of the

         Bankruptcy Code, including, without limitation, sections 105(a), 363, and 365 of the Bankruptcy

         Code, and all of the applicable requirements of such sections have been complied with in respect

         of the transaction.

             M.         Highest or Otherwise Best Offer. The Assignment Agreement constitutes the

         highest or otherwise best offer for the Acquired Assets and will provide a greater recovery for

         the Debtors’ estates than would be provided by any other available alternative. The Debtors’

         determination that the Assignment Agreement constitutes the highest or otherwise best offer for

         the Acquired Assets is a valid and sound exercise of their fiduciary duty and constitutes a valid

         and sound exercise of the Debtors’ business judgment.

              N.        Good Faith of Buyer and Sellers. The Assignment Agreement was negotiated,

         proposed, and entered into by the Debtors and the Buyer without collusion, in good faith, and

         from arm’s-length bargaining positions and is substantively and procedurally fair to all parties.

         As demonstrated by (i) the testimony and other evidence proffered or adduced at the Sale

         Hearing and (ii) the representations of counsel made on the record at the Sale Hearing,

         substantial marketing efforts and a competitive sale process were conducted in accordance with

         the Bidding Procedures/De Minimis Asset Sale Order, and, among other things: (a) the Debtors

         and the Buyer complied with the provisions in the Bidding Procedures/De Minimis Asset Sale

         Order; (b) the Buyer agreed to subject its bid to the competitive bid procedures set forth in the

         Bidding Procedures/De Minimis Asset Sale Order; and (c) all payments to be made by the Buyer

         in connection with the Sale have been disclosed. The Buyer is purchasing the Acquired Assets,

         in accordance with the Assignment Agreement, in good faith and is a good faith buyer within the


26054005.2
                                                        7
                      Case 20-10256-KBO         Doc 302      Filed 03/25/20     Page 8 of 24




         meaning of section 363(m) of the Bankruptcy Code. The Buyer is therefore entitled to all of the

         protections afforded by such provision, and otherwise has proceeded in good faith in all respects

         in connection with these Chapter 11 Cases. None of the Debtors nor the Buyer has engaged in

         any conduct that would cause or permit the Assignment Agreement to be avoided under

         section 363(n) of the Bankruptcy Code. Specifically, the Buyer has not acted in a collusive

         manner with any person and the Purchase Price was not controlled by any agreement among

         potential bidders.

              O.        Consideration.     The consideration provided by the Buyer pursuant to the

         Assignment Agreement (a) is fair and reasonable, (b) is the highest or otherwise best offer for the

         Acquired Assets, and (c) constitutes reasonably equivalent value and fair consideration (as those

         terms are defined and used in each of the Uniform Voidable Transactions Act, Uniform

         Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, and section 548 of the

         Bankruptcy Code) under the laws of the United States, any state, territory, or possession thereof,

         or the District of Columbia. No other person or entity or group of entities has offered to

         purchase the Acquired Assets for greater economic value to the Debtors’ estates than the Buyer.

              P.        No Fraudulent Transfer. The Assignment Agreement was not entered into for

         the purpose of hindering, delaying, or defrauding creditors under the Bankruptcy Code or under

         the laws of the United States, any state, territory, or possession thereof, or the District of

         Columbia. Neither the Debtors nor the Buyer is entering into the transactions contemplated by

         the Assignment Agreement fraudulently for the purpose of statutory or common law fraudulent

         conveyance and fraudulent transfer claims.

              Q.        No Successor. The transactions contemplated under the Assignment Agreement

         do not amount to a consolidation, merger, or de facto merger of the Buyer with the Debtors or


26054005.2
                                                         8
                       Case 20-10256-KBO           Doc 302      Filed 03/25/20       Page 9 of 24




         their estates; there is not substantial continuity between the Buyer and the Debtors; there is no

         continuity of enterprise between the Debtors and the Buyer; the Buyer is not a mere continuation

         of the Debtors or their estates; and the Buyer is not a successor or assignee of the Debtors or

         their estates for any purpose. Except for the Assumed Liabilities and Permitted Exceptions, the

         (i) transfer of the Acquired Assets to the Buyer and (ii) assumption, as applicable, and

         assignment to the Buyer of the Assumed Lease, do not and will not subject the Buyer to any

         liability whatsoever with respect to the operation of the Debtors’ business before the date of the

         closing of the Sale (the “Closing Date”) or by reason of such transfer under the laws of the

         United States, any state, territory, or possession thereof, or the District of Columbia based, in

         whole or in part, directly or indirectly, on any theory of law or equity including, without

         limitation, any theory of antitrust or successor or transferee liability.

              R.         Free and Clear. The conditions of section 363(f) of the Bankruptcy Code have

         been satisfied in full; therefore, the Debtors may sell the Acquired Assets free and clear of any

         Encumbrance therein or thereon other than the Assumed Liabilities and Permitted Exceptions,

         with such Encumbrances to attach to the proceeds of the Sale with the same validity, force, and

         effect, and in the same order of priority, that such Encumbrances now have against the Acquired

         Assets or their proceeds.

              S.         The Buyer would not have entered into the Assignment Agreement and would not

         consummate the transactions contemplated thereby if the Sale to the Buyer and the assumption of

         any Assumed Liabilities by the Buyer were not free and clear of all Encumbrances other than the

         Assumed Liabilities and Permitted Exceptions. The Debtors may sell the Acquired Assets free

         and clear of any Encumbrances of any kind or nature whatsoever, except as set forth in this Sale

         Order because, in each case, one or more of the standards set forth in section 363(f)(1)-(5) of the


26054005.2
                                                            9
                      Case 20-10256-KBO          Doc 302       Filed 03/25/20    Page 10 of 24




         Bankruptcy Code has been satisfied. Each entity with an Encumbrance (other than an Assumed

         Liability or a Permitted Exception) that is attached to the Acquired Assets to be transferred on

         the Closing Date: (i) has, subject to the terms and conditions of this Sale Order, consented to the

         Sale or is deemed to have consented to the Sale; (ii) could be compelled in a legal or equitable

         proceeding to accept money satisfaction of such Encumbrance; or (iii) otherwise falls within the

         provisions of section 363(f) of the Bankruptcy Code. Those holders of Encumbrances who did

         not object to the Motion are deemed, subject to the terms of this Sale Order, to have consented

         pursuant to section 363(f)(2) of the Bankruptcy Code. All holders of Encumbrances (other than

         the Assumed Liabilities and Permitted Exceptions) are adequately protected by having their

         Encumbrances attach to the proceeds received by the Debtors that are ultimately attributable to

         the property against or in which such Encumbrances are asserted, subject to the terms of such

         Encumbrances with the same validity, force, and effect, and in the same order of priority, that

         such Encumbrances now have against the Acquired Assets or their proceeds, if any, subject to

         any rights, claims, and defenses the Debtors or their estates, as applicable, may possess with

         respect thereto.

              T.        Assumed Lease/Cure/Adequate Assurance.                  The Assumed Lease is an

         unexpired lease subject to the requirements for assumption and assignment under section 365 of

         the Bankruptcy Code. The assumption and assignment of the Assumed Lease pursuant to the

         terms of this Sale Order is integral to the Assignment Agreement; is in the best interests of the

         Debtors and their estates, creditors, and all other parties in interest; and represents the reasonable

         exercise of sound and prudent business judgment by the Debtors.

              U.        Payment of the Cure Amount shall (i) to the extent necessary, cure or provide

         adequate assurance of cure, within the meaning of section 365(b)(1)(A) and 365(f)(2)(A) of the


26054005.2
                                                          10
                        Case 20-10256-KBO      Doc 302       Filed 03/25/20   Page 11 of 24




         Bankruptcy Code, and (ii) to the extent necessary, provide compensation or adequate assurance

         of compensation to any party for any actual pecuniary loss to such party resulting from a default

         prior to the date hereof with respect to the Assumed Lease, within the meaning of

         section 365(b)(1)(B) and 365(f)(2)(A) of the Bankruptcy Code.

              V.         The Buyer’s financial wherewithal to consummate the transactions contemplated

         by the Assignment Agreement and the evidence presented at the Sale Hearing demonstrating the

         Buyer’s ability to perform the obligations under the Assumed Lease after the Closing Date shall

         constitute adequate assurance of future performance within the meaning of section 365(b)(1)(C),

         365(b)(3) (to the extent applicable), and 365(f)(2)(B) of the Bankruptcy Code.

         NOW, THEREFORE, IT IS ORDERED THAT:

                   1.    Motion Is Granted. The Motion and the relief requested therein is GRANTED

         and APPROVED, as set forth herein.

                   2.    Objections Overruled. Any objections to the entry of this Sale Order or the

         relief granted herein and requested in the Motion that have not been withdrawn, waived, or

         settled as announced to the Court at the Sale Hearing (the full record of which is incorporated

         herein by reference), by stipulation filed with the Court, or set forth herein are denied and

         overruled on the merits with prejudice.

                   3.    Approval. The Assignment Agreement, other ancillary documents, and all of the

         terms and conditions thereof are approved.      Pursuant to sections 363(b) and 363(f) of the

         Bankruptcy Code, the Debtors are authorized to: (a) execute the Assignment Agreement along

         with any additional instruments or documents that may be reasonably necessary or appropriate to

         implement the Assignment Agreement, provided that such additional documents do not

         materially change the terms of the Assignment Agreement adversely to the Debtors’ estates;


26054005.2
                                                        11
                     Case 20-10256-KBO           Doc 302      Filed 03/25/20   Page 12 of 24




         (b) consummate the Sale in accordance with the terms and conditions of the Assignment

         Agreement and the instruments to the Assignment Agreement contemplated thereby; and

         (c) execute and deliver, perform under, consummate, implement, and close fully the transactions

         contemplated by the Assignment Agreement, including the sale of all the Acquired Assets and

         the assumption and assignment to the Buyer (in accordance with the Assignment Agreement and

         sections 363 and 365 of the Bankruptcy Code) of the Assumed Lease together with all additional

         instruments and documents that may be reasonably necessary or desirable to implement the

         Assignment Agreement and the Sale. Any officer of the Debtors is authorized to execute and

         deliver the Assignment Agreement and the other documents that are necessary to consummate

         the transactions set forth in the Assignment Agreement.

                4.      This Sale Order shall be binding in all respects upon the Debtors, their estates, all

         creditors of the Debtors, all holders of equity interests in the Debtors, any holders of claims (as

         defined in section 101(5) of the Bankruptcy Code), Encumbrances, or other interests in, against,

         or on all or any portion of the Acquired Assets (whether known or unknown), the Buyer and all

         successors and assigns of the Buyer, the Acquired Assets, and any trustees subsequently

         appointed in these Chapter 11 Cases or upon a conversion to chapter 7 under the Bankruptcy

         Code of these Chapter 11 Cases. This Sale Order and the Assignment Agreement shall inure to

         the benefit of the Debtors, their estates and creditors, the Buyer, and the respective successors

         and assigns of each of the foregoing.

                5.      Transfer of Acquired Assets Free and Clear of Encumbrances. Pursuant to

         sections 105(a), 363(b), and 363(f) of the Bankruptcy Code, the Debtors are authorized to

         transfer the Acquired Assets to the Buyer in accordance with the Assignment Agreement; such

         transfer shall constitute a legal, valid, binding, and effective transfer of such Acquired Assets;


26054005.2
                                                         12
                     Case 20-10256-KBO           Doc 302      Filed 03/25/20    Page 13 of 24




         and such transfer shall vest the Buyer with title in and to the Acquired Assets. Other than the

         Assumed Liabilities and Permitted Exceptions, the Buyer shall take title to and possession of the

         Acquired Assets free and clear of all Encumbrances and other interests of any kind or nature

         whatsoever, including but not limited to successor or successor-in-interest liability, and all such

         Encumbrances shall attach to the proceeds received by the Debtors that are ultimately

         attributable to the property against or in which such Encumbrances are asserted, subject to the

         terms of such Encumbrances with the same validity, force, and effect, and in the same order of

         priority, that such Encumbrances now have against the Acquired Assets or their proceeds, if any,

         subject to any rights, claims, and defenses the Debtors or their estates, as applicable, may possess

         with respect thereto.    Unless otherwise expressly included in the definition of Assumed

         Liabilities or Permitted Exceptions in the Assignment Agreement, the Buyer shall not be

         responsible for any Encumbrances.

                6.      The Debtors, their agents, and all other persons and entities that are in possession

         of some or all of the Acquired Assets on the Closing Date are authorized and directed to

         surrender possession of such Acquired Assets to the Buyer in accordance with the Assignment

         Agreement on the Closing Date.        On the Closing Date, each of the Debtors’ creditors is

         authorized and directed to execute such documents and take all other actions as may be

         reasonably necessary to release its Encumbrances or other interests in the Acquired Assets (other

         than the Assumed Liabilities and Permitted Exceptions), if any, as such Encumbrances may have

         been recorded or may otherwise exist.

                7.      If any person or entity that has filed statements or other documents or agreements

         evidencing Encumbrances on or claims against all or any portion of the Acquired Assets (other

         than statements or documents with respect to the Assumed Liabilities or Permitted Exceptions)


26054005.2
                                                         13
                      Case 20-10256-KBO           Doc 302       Filed 03/25/20    Page 14 of 24




         shall not have delivered to the Debtors prior to the Closing Date, in proper form for filing and

         executed by the appropriate parties, termination statements, instruments of satisfaction, releases

         of liens and easements, and any other documents necessary for the purpose of documenting the

         release of all such Encumbrances or other interests that the person or entity has or may assert

         with respect to all or any portion of the Acquired Assets, the Debtors and the Buyer, individually

         and jointly, are authorized to execute and file such statements, instruments, releases, and other

         documents on behalf of such person or entity with respect to the Acquired Assets.

                 8.      On the Closing Date, this Sale Order shall be construed and shall constitute for

         any and all purposes a full and complete general assignment, conveyance, and transfer to the

         Buyer of the Debtors’ interests in the Acquired Assets. This Sale Order is and shall be effective

         as a determination that, on the Closing Date, all Encumbrances or other interest of any kind or

         nature whatsoever existing as to the Acquired Assets prior to the Closing Date, other than the

         Assumed Liabilities and Permitted Exceptions, shall have been unconditionally released,

         discharged, and terminated as to the Acquired Assets, and that the conveyances described herein

         have been effected, with such Encumbrances to attach to the proceeds of the Sale with the same

         validity, force, and effect, and in the same order of priority, that such Encumbrances now have

         against the Acquired Assets or their proceeds. This Sale Order shall be binding upon and govern

         the acts of all persons and entities, including, without limitation, all filing agents, filing officers,

         title agents, title companies, recorders of mortgages, recorders of deeds, registrars of deeds,

         administrative agencies, governmental departments, secretaries of state, federal, state and local

         officials, and all other persons and entities who may be required by operation of law, the duties

         of their office, or contract, to accept, file, register, or otherwise record or release any documents

         or instruments, or who may be required to report or insure any title or state of title in or to any


26054005.2
                                                           14
                     Case 20-10256-KBO          Doc 302       Filed 03/25/20    Page 15 of 24




         lease; and each of the foregoing persons and entities is authorized to accept for filing any and all

         of the documents and instruments necessary and appropriate to consummate the transactions

         contemplated by the Assignment Agreement. A certified copy of this Sale Order may be filed

         with the appropriate clerk and recorded with the recorder to act to cancel any Encumbrances,

         except those assumed as Assumed Liabilities and the Permitted Exceptions.

                9.      Prohibition of Actions Against Buyer. Except with respect to the Assumed

         Liabilities and Permitted Exceptions, or as otherwise expressly provided for in this Sale Order or

         the Assignment Agreement, all persons and entities holding Encumbrances or other interests of

         any kind or nature whatsoever against or in all or any portion of the Acquired Assets (whether

         legal or equitable, secured or unsecured, matured or unmatured, contingent or non-contingent,

         liquidated or unliquidated, senior or subordinate), arising under or out of, in connection with, or

         in any way relating to the Acquired Assets or the transfer of the Acquired Assets to the Buyer in

         accordance with the Assignment Agreement are forever barred, estopped, and permanently

         enjoined from asserting against the Buyer, its successors or assigns, its property or the Acquired

         Assets, such persons’ or entities’ Encumbrances in and to the Acquired Assets, including,

         without limitation, the following actions: (a) commencing or continuing, in any manner, any

         action or other proceeding against the Buyer, its successors, assets, or properties; (b) enforcing,

         attaching, collecting, or recovering, in any manner, any judgment, award, decree, or order against

         the Buyer, its successors, or their assets or properties; (c) creating, perfecting, or enforcing any

         Encumbrance against the Buyer, its successors, their assets, or their properties; (d) asserting any

         setoff or right of subrogation of any kind against any obligation due the Buyer or its successors;

         (e) commencing or continuing any action, in any manner or place, that does not comply or is

         inconsistent with the provisions of this Sale Order, other orders of the Court, or the agreements


26054005.2
                                                         15
                      Case 20-10256-KBO         Doc 302       Filed 03/25/20    Page 16 of 24




         or actions contemplated or taken in respect thereof; or (f) revoking, terminating, failing, or

         refusing to transfer or renew any license, permit, or authorization to operate any of the Acquired

         Assets or conduct any of the businesses operated with the Acquired Assets.

                10.     To the greatest extent available under applicable law, the Buyer shall be

         authorized, as of the Closing Date, to operate under any license, permit, registration, or

         governmental authorization or approval of the Debtors with respect to the Acquired Assets, and

         all such licenses, permits, registrations, and governmental authorizations and approvals are

         deemed to have been transferred to the Buyer as of the Closing Date. To the extent provided by

         section 525 of the Bankruptcy Code, no governmental unit may deny, revoke, suspend, or refuse

         to renew any permit, license, or similar grant relating to the operation of the Acquired Assets on

         account of the filing or pendency of these Chapter 11 Cases or the consummation of the

         transactions contemplated by the Assignment Agreement.

                11.     All persons and entities are forever prohibited and enjoined from taking any

         action that would adversely affect or interfere with the ability of the Debtors to sell and transfer

         the Acquired Assets to the Buyer in accordance with the terms of the Assignment Agreement and

         this Sale Order.

                12.     The Buyer has given substantial consideration under the Assignment Agreement

         for the benefit of the Debtors, their estates, and their creditors. The consideration given by the

         Buyer shall constitute valid and valuable consideration for the releases of any potential

         Encumbrances pursuant to this Sale Order, which releases shall be deemed to have been given in

         favor of the Buyer by all holders of Encumbrances against any of the Debtors or any of the

         Acquired Assets, other than with respect to the Assumed Liabilities or Permitted Exceptions.

         The consideration provided by the Buyer for the Acquired Assets under the Assignment


26054005.2
                                                         16
                      Case 20-10256-KBO          Doc 302        Filed 03/25/20    Page 17 of 24




         Agreement is fair and reasonable and may not be avoided under section 363(n) of the

         Bankruptcy Code.

                13.     Notwithstanding the foregoing, nothing herein shall prevent (i) the Debtors from

         pursuing an action against the Buyer arising under the Assignment Agreement or the related

         documents or (ii) any administrative agencies, governmental, tax, or regulatory authorities,

         secretaries of state, or other federal, state, or local officials from properly exercising their police

         and regulatory powers.

                14.     Assumption and Assignment of the Lease. The Debtors are authorized, in

         accordance with sections 105(a) and 365 of the Bankruptcy Code, to (a) assume and assign to the

         Buyer, in accordance with the Assignment Agreement, effective upon the Closing Date and

         payment of the Cure Amount by the Buyer as set forth on EXHIBIT B, the Assumed Lease free

         and clear of all Encumbrances and other interests of any kind or nature whatsoever (other than

         the Assumed Liabilities and Permitted Exceptions) and (b) execute and deliver to the Buyer such

         documents or other instruments as are necessary to assign and transfer the Assumed Lease (and

         the Assumed Liabilities) to the Buyer in accordance with the Assignment Agreement.

                15.     With respect to the Assumed Lease set forth on EXHIBIT B: (a) the Assumed

         Lease is an unexpired lease under section 365 of the Bankruptcy Code; (b) the Debtors may

         assume the Assumed Lease set forth on EXHIBIT B in accordance with section 365 of the

         Bankruptcy Code; (c) the Debtors may assign the Assumed Lease set forth on EXHIBIT B in

         accordance with sections 363 and 365 of the Bankruptcy Code to the Buyer; (d) any provisions

         in the Assumed Lease (or state or local law or ordinances) that prohibit or condition the

         assignment of the Assumed Lease or allow the party to the Assumed Lease to terminate,

         recapture, impose any penalty, condition renewal or extension, or modify any term or condition


26054005.2
                                                           17
                     Case 20-10256-KBO          Doc 302       Filed 03/25/20   Page 18 of 24




         upon the assignment of the Assumed Lease, constitute unenforceable anti-assignment provisions

         that are void and of no force and effect; (e) all other requirements and conditions under sections

         363 and 365 of the Bankruptcy Code for the assumption by the Debtors and assignment to the

         Buyer of the Assumed Lease, in accordance with the Assignment Agreement, have been

         satisfied; (f) the Assumed Lease shall be transferred and assigned to and following the Closing

         Date, shall remain in full force and effect for the benefit of the Buyer in accordance with the

         Assignment Agreement, notwithstanding any state or local law or ordinances or any provision in

         the Assumed Lease (including those of the type described in sections 363(l), 365(b)(2), and

         365(f) of the Bankruptcy Code) that prohibits, restricts, or conditions such assignment or transfer

         (including but not limited to, “go dark” provisions, alteration restrictions, use restrictions,

         recapture provisions, clauses which impose a fee or a penalty or a profit sharing upon

         assignment, clauses which seek to increase the rent or impose a penalty or to modify or terminate

         the Assumed Lease as a result of going dark or upon assignment, provisions which directly or

         indirectly limit or condition or prohibit assignment, rights of first refusal or purchase option

         provisions in favor of third parties, continuous operating covenants, and covenants that any user

         of the Leased Premises operate under the name of the Debtors and/or operate with a use similar

         to the Debtors’ use) and the Debtors shall be relieved from any further liability with respect to

         the Assumed Lease after such assignment to and assumption by the Buyer in accordance with the

         Assignment Agreement; and (g) upon the Closing Date, in accordance with sections 363 and 365

         of the Bankruptcy Code, the Buyer shall be fully and irrevocably vested in all right, title, and

         interest of and in the Assumed Lease, including the right of the Buyer to exercise to its fullest

         extent any extension and renewal options contained in the Assumed Lease which purport to be

         personal only to the Debtors or any predecessor in interest of the Debtors or to be exercisable


26054005.2
                                                         18
                      Case 20-10256-KBO         Doc 302       Filed 03/25/20   Page 19 of 24




         only by the Debtors or any predecessor in interest of the Debtors and any and all exclusives and

         use restrictions contained in the Assumed Lease benefitting the Debtors shall continue in full

         force and effect, notwithstanding any closures or cessation in business operations by the Debtors

         or the Buyer. For the avoidance of doubt, notwithstanding any provision in the Assumed Lease,

         any REA, Master Lease or local law, including without limitation, a covenant of continuous

         operation or a “go dark” provision or any requirement to operate under a specific tradename or

         for a certain use/purpose, the Buyer shall not be required to operate its business in the Leased

         Premises for any particular use or tradename, or for a period of time after the Closing Date

         unless agreed to with the counterparty to the Assumed Lease, but in no event less than the later

         of (i) 365 days after the Effective Date of the Assignment Agreement and the date the Buyer

         receives physical possession of the Leased Premises (subject to force majeure), or (ii) such

         longer period as provided in the Assumed Lease or any other written agreement between the

         Debtors and the counterparty to the Assumed Lease. Moreover, the Buyer’s intended use for the

         Leased Premises to operate its prototypical “ALDI Food Market” retail grocery store and other

         uses that are incidental to the operation of a retail grocery store is an authorized use under the

         terms of the Assumed Lease and the Assumed Lease is being sold and assigned to the Buyer free

         and clear of any use restrictions or limitations contained in the Assumed Lease, any REA, any

         Master Lease, or any other lease agreement or document to the contrary, and any such restriction

         or limitation is expressly unenforceable as against the Buyer.

                16.     All defaults or other obligations of the Debtors under the Assumed Lease set forth

         on EXHIBIT B arising or accruing prior to the Closing Date (without giving effect to any

         acceleration clauses or any default provisions of the kind specified in section 365(b)(2) of the

         Bankruptcy Code) shall be cured on the Closing Date or as soon thereafter as practicable by


26054005.2
                                                         19
                      Case 20-10256-KBO        Doc 302      Filed 03/25/20   Page 20 of 24




         payment of the Cure Amount. To the extent that the counterparty to the Assumed Lease did not

         object to the Debtors’ assumption and assignment of the Assumed Lease or to its Cure Amount

         by the Contract Objection Deadline, such counterparty is deemed to have consented to the

         applicable Cure Amount and to the assumption and assignment of the Assumed Lease to the

         Buyer in accordance with the Assignment Agreement and this Sole Order.

                17.    Unless otherwise represented by the Debtors in a separate pleading, in open court

         at the Sale Hearing, or pursuant to a lease amendment entered into by the counterparty to the

         Assumed Lease (any such amendment being deemed approved by this Sale Order), the Cure

         Amount provided on EXHIBIT B reflects the sole amounts necessary under section 365(b) of the

         Bankruptcy Code to cure all monetary defaults under the Assumed Lease, and no other amounts

         are or shall be due in connection with the assumption by the Debtors and the assignment to the

         Buyer of the Assumed Lease in accordance with the Assignment Agreement.

                18.    Upon the Debtors’ assignment of the Assumed Lease to the Buyer under the

         provisions of this Sale Order and any additional orders of this Court and payment of any Cure

         Amount as set forth herein, no default shall exist under the Assumed Lease, and the counterparty

         to the Assumed Lease shall not be permitted (a) to declare a default by the Buyer under the

         Assumed Lease or (b) otherwise take action against the Buyer as a result of Debtors’ financial

         condition, bankruptcy, or failure to perform any of their obligations under the relevant Assumed

         Lease. The non-Debtor party to the Assumed Lease is also forever barred, estopped, and

         permanently enjoined from (i) asserting against the Debtors or the Buyer, or the property of any

         of them, any default or claim arising out of any indemnity obligation or warranties for acts or

         occurrences arising prior to or existing as of the Closing Date, including those constituting

         Excluded Liabilities or, against the Buyer any counterclaim, defense, setoff, recoupment, or any


26054005.2
                                                       20
                       Case 20-10256-KBO          Doc 302    Filed 03/25/20   Page 21 of 24




         other Claim arising prior to or existing as of the Closing Date asserted or assertable against the

         Debtors or (ii) imposing or charging against the Buyer any rent accelerations, assignment fees,

         increases, or any other fees as a result of the Debtors’ assumption and assignment to the Buyer of

         the Assumed Lease in accordance with the Assignment Agreement.             The validity of such

         assumption and assignment of the Assumed Lease shall not be affected by any dispute between

         the Debtors and the non-Debtor party to the Assumed Lease relating to such contract’s Cure

         Amount.

                 19.     The failure of the Debtors or the Buyer to enforce at any time one or more terms

         or conditions of the Assumed Lease shall not be a waiver of such terms or conditions, or of the

         Debtors’ and the Buyer’s rights to enforce every term and condition of the Assumed Lease.

                 20.     Except as provided in the Assignment Agreement or this Sale Order, after the

         Closing Date, the Debtors and their estates shall have no further liabilities or obligations with

         respect to any Assumed Liabilities, and all holders of claims for Assumed Liabilities are forever

         barred and estopped from asserting such claims against the Debtors, their successors or assigns,

         their property or their assets or estates.

                 21.     Good Faith. The transactions contemplated by the Assignment Agreement are

         undertaken by the Buyer without collusion and in good faith, as that term is used in

         section 363(m) of the Bankruptcy Code and, accordingly, the reversal or modification on appeal

         of the authorization provided herein to consummate the Sale shall not affect the validity of the

         Sale (including the assumption and assignment of the Assumed Lease) with the Buyer, unless

         such authorization is duly stayed pending such appeal.

                 22.     There has been no showing that the Debtors or the Buyer engaged in any action or

         inaction that would cause or permit the Sale to be avoided or costs or damages to be imposed


26054005.2
                                                        21
                          Case 20-10256-KBO       Doc 302      Filed 03/25/20   Page 22 of 24




         under section 363(n) of the Bankruptcy Code. The Buyer is entitled to all the protections and

         immunities of section 363(n) of the Bankruptcy Code.

                    23.    Rejection of License and Concession Agreements. All license and concession

         agreements pursuant to which the Debtors have granted any party a license, access, or right to

         use all or any portion of the premises covered by the Assumed Lease are hereby rejected.

                    24.    Failure to Specify Provisions. The failure specifically to include any particular

         provisions of the Assignment Agreement in this Sale Order shall not diminish or impair the

         effectiveness of such provisions, it being the intent of the Court that the Assignment Agreement

         be authorized and approved in their entirety; provided, however, that this Sale Order shall govern

         if there is any inconsistency between the Assignment Agreement (including all ancillary

         documents executed in connection therewith) and this Sale Order. All of the provisions of this

         Sale Order are non-severable and mutually dependent. To the extent that this Sale Order is

         inconsistent with any prior order or pleading with respect to the Motion in these Chapter 11

         Cases, the terms of this Sale Order shall control.

                    25.    Non-Material Modifications. The Assignment Agreement and any related

         agreements, documents, or other instruments may be modified, amended, or supplemented by the

         parties thereto, in a writing signed by such parties, and in accordance with the terms thereof, on

         notice to the Committee, without further order of the Court; provided, that any such

         modification, amendment, or supplement does not have a material adverse effect on the Debtors’

         estates.

                    26.    Subsequent Plan Provisions.         Nothing contained in any chapter 11 plan

         confirmed in these Chapter 11 Cases or any order confirming any such plan or in any other order

         in these Chapter 11 Cases (including any order dismissing any of these Chapter 11 Cases or any


26054005.2
                                                          22
                        Case 20-10256-KBO       Doc 302       Filed 03/25/20    Page 23 of 24




         order entered after any conversion of any of these Chapter 11 Cases to a case under chapter 7 of

         the Bankruptcy Code) or any related proceeding subsequent to entry of this Sale Order shall

         alter, conflict with, or derogate from the provisions of the Assignment Agreement or this Sale

         Order.

                  27.    Resolution of Objections.      A continued hearing with respect to unresolved

         assumption objections shall be held on April 8, 2020 at 1:00 p.m. (ET) (the “Continued

         Hearing”).

                  28.    No Stay of Order. Notwithstanding the provisions of Bankruptcy Rule 6004(h)

         and Bankruptcy Rule 6006(d), and pursuant to Bankruptcy Rules 7062 and 9014, this Sale Order

         shall not be stayed for fourteen days after the entry hereof, but shall be effective and enforceable

         immediately upon issuance hereof. Time is of the essence in closing the transactions referenced

         herein, and the Debtors and the Buyer intend to close the Sale as soon as practicable. Any party

         objecting to this Sale Order must exercise due diligence in filing an appeal and pursuing a stay,

         or risk its appeal being foreclosed as moot.

                  29.    Calculation of Time. All time periods set forth in this Sale Order shall be

         calculated in accordance with Bankruptcy Rule 9006(a).

                  30.    Retention of Jurisdiction. This Court retains jurisdiction, pursuant to its

         statutory powers under 28 U.S.C. § 157(b)(2), to, among other things, interpret, implement, and

         enforce the terms and provisions of this Sale Order and the Assignment Agreement, all

         amendments thereto, and any waivers and consents thereunder and each of the agreements

         executed in connection therewith to which any Debtor is a party or that has been assigned by the

         Debtors to the Buyer in accordance with the Assignment Agreement and to adjudicate, if

         necessary, any and all disputes concerning or relating in any way to the Sale, including, but not


26054005.2
                                                         23
                      Case 20-10256-KBO        Doc 302       Filed 03/25/20   Page 24 of 24




         limited to, retaining jurisdiction to (a) interpret, implement, and enforce the provisions of this

         Sale Order and the Assignment Agreement; (b) adjudicate, if necessary, any and all disputes

         concerning or relating in any way to the Sale; (c) protect the Buyer against any Encumbrances or

         other interests in the Debtors or the Acquired Assets of any kind or nature whatsoever; and (d)

         enter any orders under sections 363 and 365 of the Bankruptcy Code with respect to the

         Assumed Lease.




             Dated: March 25th, 2020                          KAREN B. OWENS
             Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE
26054005.2
                                                        24
